Exhibit 10.5
 

SECOND AMENDMENT
TO THE
IR DIRECTOR DEFERRED COMPENSATION AND STOCK AWARD PLAN



WHEREAS, Ingersoll-Rand Company, a New Jersey corporation, adopted the IR
Director Deferred Compensation and Stock Award Plan (the "Plan") which was
originally effective on January 1, 1997; and

WHEREAS, Ingersoll-Rand Company reserved the right at any time and from time to
time to amend the Plan in accordance with Section 8.1 of the Plan; and

WHEREAS,the Plan has been amended and restated most recently effective January
1, 2001; and

WHEREAS, Ingersoll-Rand Company desires to amend the Plan to make certain
changes regarding investment and payments in IR Stock;

NOW, THEREFORE, the Plan shall be amended, effective January 1, 2004, as set
forth below:

1.         Section 2.1 is hereby amended to read as follows:

"2.1            "Account Balance" means, for each Plan Year, a credit on the
records of the Company equal to the sum of the value of a Participant's
Conversion Account, Deferral Account, Deferred IR Stock Award Account,
Supplemental Contribution Account and IR Stock Account for such Plan Year.  The
Account Balance shall be a bookkeeping entry only and shall be utilized solely
as a device for the measurement and determination of the amounts to be paid in
cash to a Participant, or to the Participant's designated Beneficiary, pursuant
to the Plan."

2.         Section 2.11 is hereby amended to read as follows:

"2.11            "Investment Option Subaccounts" means the separate subaccounts,
each of which corresponds to an investment option elected by the Participant
with respect to a Participant's Conversion Accounts, Deferral Accounts, Deferred
IR Stock Award Accounts and Supplemental Contribution Accounts, as applicable."

3.         Section 2.18 is hereby amended to read as follows:

"2.18            "Supplemental Contribution" means an additional amount to be
credited to a Participant's Supplemental Contribution Account equal to twenty
percent (20%) of the Participant's Fees that are deferred under Section 3.1 of
the Plan for a Plan Year by the Participant and is, at the time of making the
deferral election, deemed to be invested in the Participant's IR Stock Account.

4.         Section 3.2 is hereby amended to add the following paragraph to the
end thereof:

"Subject to Section 5.2, in making the designations pursuant to this Section,
the Participant may specify that all or any vested portion of the Participant's
Supplemental Contribution Account be deemed to be invested, in whole percentage
increments, in one or more of the types of investment options provided under the
Plan.  A Participant may change the designation made under this Section with
respect to amounts credited to the vested Participant's Supplemental
Contribution Account by filing an Election Form no later than the time specified
by the Secretary of the Company, to be effective as of the first business day of
the following month.

Subject to Sections 5.4 and 5.6, in making the designations pursuant to this
Section, the Participant may specify that all or any vested portion of the
Participant's Deferred IR Stock Award Account and/or Conversion Account be
deemed to be invested, in whole percentage increments, in one or more of the
types of investment options provided under the Plan.  A Participant may change
the designation made under this Section with respect to amounts credited to the
Participant's vested Deferred IR Stock Award Account and/or Conversion Account
by filing an Election Form no later than the time specified by the Secretary of
the Company, to be effective as of the first business day of the following
month."

5.         Section 5.2 is hereby amended to read as follows:

"5.2            "Supplemental Contribution Accounts. The Company shall establish
and maintain a separate Supplemental Contribution Account for each Plan Year for
each Participant who receives a Supplemental Contribution for such Plan Year. 
All Supplemental Contributions shall be credited to the Participant's
Supplemental Contribution Account on the same date that the Participant's
Deferral Amount for which the Supplemental Contribution is being made is
credited to the Participant's Deferral Account pursuant to Section 5.1.  All of
a Participant's Supplemental Contributions shall be deemed to be invested in,
and shall remain deemed to be invested in, IR Stock in the Participant's
Supplemental Contribution Account until the Participant completes an Election
Form to the effect that all or a portion of the Participant's vested
Supplemental Contribution Account will be deemed to be invested in one or more
of the investment options under the Investment Option Subaccounts or until such
amounts are distributed in cash from the Plan.

All Supplemental Contributions shall initially be credited to a Participant's
Supplemental Contribution Account in units or fractional units of IR Stock.  The
value of each unit shall be determined each business day and shall equal the
closing price of one share of IR Stock on the New York Stock Exchange-Composite
Tape.  On each date that Supplemental Contributions are credited to a
Participant's Supplemental Contribution Account, the number of units to be
credited shall be determined by dividing the number of units by the value of a
unit on such date.

Dividends paid on IR Stock shall be reflected in a Participant's Supplemental
Contribution Account by the crediting of additional units or fractional units. 
Such additional units or fractional units shall equal the value of the dividends
based upon the closing price of one share of IR Stock on the New York Stock
Exchange-Composite Tape on the date such dividends are paid.

To the extent a Participant completes an Election Form to make a deemed
investment in one or more of the investment options under the Investment Option
Subaccounts, a Participant's vested Supplemental Contribution Account shall be
credited as follows:

(a)        On the day a Participant makes a deemed investment election in one of
the Investment Option
            Subaccounts, the Company shall credit the Investment Option
Subaccounts of the Participant's
            Supplemental Contribution Account with an amount in accordance with
the Participant's Election Form;
            that is, the portion of the Participant's Supplemental Contribution
Account that the Participant has
            elected to be deemed to be invested in a certain type of investment
option shall be credited to the
            Investment Option Subaccount corresponding to that investment
option.

(b)       Each business day, each Investment Option Subaccount of a
Participant's Supplemental Contribution
           Account shall be adjusted for earnings or losses in an amount equal
to that determined by multiplying the
           balance credited to such Investment Option Subaccount as of the prior
day plus contributions credited
           that day to the Investment Option Subaccount by the Return for the
corresponding investment option."

6.        Section 5.3 is hereby amended to add the following paragraph to the
end thereof:

"Notwithstanding the above, a Participant may elect to invest all or part of his
IR Stock Account in one or more of the available Investment Option Subaccounts
under the Participant's Deferral Accounts, as set forth in Sections 3.2 and 5.1,
by completing the appropriate Election Form."

7.       Section 5.4 is hereby amended to read as follows:

"5.4            Deferred IR Stock Award Amount. Each Non-employee Director shall
receive an annual award on the date of the first Board meeting after each annual
meeting of shareholders in the form of a promise by the Companyto deliver 600
shares of IR Stock, or such other amount as may from time to time be established
by resolution of the Board.  Annual awards of shares of IR Stock shall be
credited to the Deferred IR Stock Award Account of each Non-employee.
 

A Participant's Deferred IR Stock Award Accounts shall be credited as follows:

(a)        On the day an annual award of IR Stock is credited to a Participant's
Deferred IR Stock Award
            Account, the Company shall credit the Deferred IR Stock Award
Account with an amount equal to the
            Participant's annual award of IR Stock.

(b)        All awards of IR Stock pursuant to this Section and amounts credited
pursuant to Section 5.5 shall be
            credited to a Participant's Deferred IR Stock Award Account in units
or fractional units.  The value of
            each unit shall be determined each business day and shall equal the
closing price of one share of IR
            Stock on the New York Stock Exchange-Composite Tape.  On each date
that awards of IR Stock are
            credited to the Participant's Deferred IR Stock Award Account, the
number of units to be credited shall
            be determined by dividing the amount of such IR Stock awarded by the
value of a unit on such date.

Dividends paid on IR Stock shall be reflected in a Participant's Deferred IR
Stock Award Account by the crediting of additional units or fractional units. 
Such additional units or fractional units shall equal the value of the dividends
based upon the closing price of one share of IR Stock on the New York Stock
Exchange-Composite Tape on the date such dividends are paid.

To the extent a Participant completes an Election Form to make a deemed
investment in one or more of the investment options under the Investment Option
Subaccounts, a Participant's vested Deferred IR Stock Award Account shall be
credited as follows:

(a)        On the day a Participant makes a deemed investment election in one of
the Investment Option
            Subaccounts, the Company shall credit the Investment Option
Subaccounts of the Participant's
            Deferred IR Stock Award Account with an amount in accordance with
the Participant's Election Form;
            that is, the portion of the Participant's Deferred IR Stock Award
Account that the Participant has
            elected, to be deemed to be invested in a certain type of investment
option shall be credited to the
            Investment Option Subaccount corresponding to that investment
option.

(b)        Each business day, each Investment Option Subaccount of a
Participant's Deferred IR Stock Award
            Account shall be adjusted for earnings or losses in an amount equal
to that determined by multiplying the
            balance credited to such Investment Option Subaccount as of the
prior day plus contributions credited
            that day to the Investment Option Subaccount by the Return for the
corresponding investment option."


8.         Section 5.6 is hereby amended to read as follows:

"5.6            "Conversion of Deferred Compensation Account Balances.  A
Non-employee Director's cash balance in the deferred compensation program as of
December 31, 1996 was transferred to an equivalent balance in the Plan as of
January 1, 1997.  Such balance was equal to the number of shares of IR Stock,
including fractions, which could have been purchased with such cash account
balance on January 2, 1997 at the mean of the high and low prices of a share of
IR Stock on the New York Stock Exchange - Composite Tape on such date, provided
that if no sales of shares of IR Stock were made on the New York Stock Exchange
on that date, the mean of the high and low prices reported for the preceding day
on which sales of shares of IR Stock were made on the New York Stock Exchange.

A Non-employee Director's balance, as such balance is described in the previous
paragraph, shall be credited to the Non-employee Director's Conversion Accountas
of January 1, 2001 in units or fractional units.  The value of each unit shall
be determined each business day and shall equal the closing price of one share
of IR Stock on the New York Stock Exchange-Composite Tape.

Dividends paid on IR Stock shall be reflected in a Non-employee Director's
Conversion Account by the crediting of additional units or fractional units. 
Such additional units or fractional units shall equal the value of the dividends
based upon the closing price of one share of IR Stock on the New York Stock
Exchange-Composite Tape on the date such dividends are paid.

To the extent a Participant completes an Election Form to make a deemed
investment in one or more of the investment options under the Investment Option
Subaccounts, a Participant's vested Conversion Account shall be credited as
follows:

(a)        On the day a Participant makes a deemed investment election in one of
the Investment Option
            Subaccounts, the Company shall credit the Investment Option
Subaccounts of the Participant's
            Conversion Account with an amount in accordance with the
Participant's Election Form; that is, the
            portion of the Participant's Conversion Account that the Participant
has elected, to be deemed to be
            invested in a certain type of investment option shall be credited to
the Investment Option Subaccount
            corresponding to that investment option.

(b)        Each business day, each Investment Option Subaccount of a
Participant's Conversion Account shall be
            adjusted for earnings or losses in an amount equal to that
determined by multiplying the balance credited
            to such Investment Option Subaccount as of the prior day plus
contributions credited that day to the
            Investment Option Subaccount by the Return for the corresponding
investment option.

9.         Section 6.3 is hereby amended to read as follows:

"6.3            Form of Payments.  All amounts in a Participant's Conversion
Account, Deferral Account, Supplemental Contribution Account, Deferred IR Stock
Award Account and IR Stock Account payable to a Participant or Beneficiary under
the Plan shall be paid in cash.

All distributions from the Plan that are to be paid in a specified number of
annual installments shall be paid so that the amount of each annual installment
is determined by dividing the total remaining number of units in the
Participant's Account Balance to be paid in annual installments, by the number
of years of annual installments remaining."

10.       Except as specifically set forth herein, all other terms of the Plan
shall remain in full force and effect and are hereby ratified in all respects.
 

IN WITNESS WHEREOF, the Company has caused this amendment to be executed by its
duly authorized representative on this 24th day of February, 2004.

                                                                        
INGERSOLL-RAND COMPANY

                                                                         By:   
/s/ Sharon Elliot                                             
                                                                                 
Sharon Elliot
                                                                                 
Senior Vice President
                                                                                 
Human Resources